Citation Nr: 0809386	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to August 
1982 and from February 2003 to July 2004, with additional 
service in the Puerto Rico Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a claimed nervous disorder and a low 
back disability. 

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The veteran does not have a current diagnosis of a nervous 
disorder.


CONCLUSION OF LAW

A claimed nervous disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including psychoses, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran maintains that he has a 
nervous disorder that is related to his period of active 
service.  However, neither the veteran's service medical 
records nor his post-service medical records reflect a 
diagnosis of a nervous disorder.  In this regard, the 
veteran's service medical records, including his enlistment 
and separation examinations, are negative for any complaints, 
diagnoses, or treatment for psychiatric abnormalities.  
Additionally, on VA examination in April 2005, the veteran 
reported that he had neither received treatment nor been 
prescribed medication for any psychiatric disorder.  The 
veteran also denied any history of suicide attempts or 
anxiety, cognitive, or psychotic symptoms interfering with 
his daily life.  After examining the veteran, the VA 
psychiatrist found that the veteran did not have a diagnosis 
or condition consistent with any of the Axis I clinical 
nervous disorders in accordance with the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  The remainder of the claims folder is negative for any 
complaints, treatment, or diagnosis of a nervous disorder. 


The Board has considered the veteran's contentions that he 
has a nervous disorder that is related to his active service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim and service connection for 
a nervous disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2005, March 2006, 
and February 2007, and a rating decision in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a nervous disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.

The veteran contends that his current low back disability 
(multilevel lumbar degenerative disc disease) was aggravated 
during his second period of active service dated from 
February 2003 to July 2004.

A preliminary review of the record reflects that in October 
1999, the veteran injured his back while working at his 
civilian occupation.  The diagnosis was lumbosacral strain 
and the veteran was prescribed medication for his back 
injury.  However, subsequent medical records associated with 
the veteran's service in the Army National Guard show that 
the veteran's back condition was rated as "stable" and that 
he was deemed "fully fit" on physical evaluation prior to 
his reentry into active service.  The veteran's service 
medical records dated from February 2003 to July 2004 are 
negative for any complaints, diagnoses, or treatment of a 
back condition.

Post-service medical records reflect that in January 2005, 
the veteran sought treatment at a civilian outpatient clinic 
for complaints of a back ache.  On VA examination in April 
2005, the veteran complained of low back pain occurring while 
he was serving aboard ships during his second period of 
active service dated from February 2003 to July 2004.  The 
veteran told the VA examiner that he had reported this pain 
while he was in service, but added that no facilities were 
available for clinical evaluation at that time.  After 
hearing the veteran's complaints of daily low back pain and 
performing a physical examination, the VA examiner scheduled 
the veteran for magnetic resonance imaging (MRI) of his 
lumbar spine.  The MRI revealed bulging discs at the L2-L3 
and L5-S1 vertebrae and degenerative disc disease at the L2-
L3 vertebra.  The VA examiner's diagnosis was multilevel 
lumbar degenerative disc disease.  However, the VA examiner 
did not review the veteran's claims file.  Nor did the 
examiner opine as to whether the veteran's low back 
disability was related to his active service.  The veteran 
told the VA examiner that he experienced back pain while 
serving aboard ships during his second period of active 
service.

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
veteran has already been afforded a VA examination.  
Significantly, however, the veteran's claims file was not 
available for review at the time of the examination.  
Additionally, the VA examiner did not comment as to any 
relationship between the veteran's currently diagnosed low 
back disability and his active service.  It therefore remains 
unclear to the Board whether the veteran's currently 
diagnosed low back disability was caused or aggravated by 
service.  Thus, while the veteran in this case has already 
been afforded a VA examination, the Board finds that the 
examination was inadequate, given that the claims file was 
not available for review, and thus an accurate assessment of 
the veteran's condition could not be determined.  In 
addition, because the relationship between the veterans's 
currently diagnosed low back disability and his period of 
active service is unclear, the Board finds that a remand for 
additional examination and opinion is in order to fully and 
fairly address the merits of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  Based upon 
a review of the historical records and 
medical principles, the examiner should 
provide the following opinions:

a) Is it as likely as not (50 
percent probability or greater) that 
the veteran's low back disability is 
causally or etiologically related to 
his active service?  In rendering 
this opinion., the examiner should 
specifically comment as to whether 
the veteran, after reentering active 
service, aggravated any low back 
disability that may have existed as 
a result of a previous injury, 
including the lumbosacral strain 
noted in his Army National Guard 
medical records.  The examiner 
should also discuss whether the 
veteran's low back disability is 
causally or etiologically related to 
the back injury he incurred in 
October 1999, prior to his reentry 
into active service.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


